Exhibit 32.1 Certification of the Chief Executive Officer andChief Accounting Officer of Eyes On The Go, Inc. pursuant to Section 906 of the Sarbanes Oxley Act of 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K ofEyes On The Go,Inc. (the "Company") for the fiscal year endedDecember 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned Christopher Carey, Chief Executive Officer and Chief Accounting Officer of Eyes On The Go, Inc., certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 15, 2013 /s/ CHRISTOPHER CAREY Christopher Carey Chief Executive Officer Chief Accounting Officer
